Filed 10/27/14 P. v. Solano CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B253756

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA060019)
         v.

DANIEL LEONARD SOLANO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Eric P
Harmon, Judge. Affirmed.
         Ann Krausz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                            _____________________
                 FACTUAL AND PROCEDURAL BACKGROUND


       Los Angeles County Sheriff’s deputies conducted a traffic stop of a car driven by
defendant Daniel Leonard Solano. Crystal Marie Almanza, Solano’s girlfriend, was in
the front passenger seat. Inside Almanza’s purse, deputies found a loaded revolver and a
plastic bag containing approximately 50 grams of methamphetamine. One of the
deputies searched Solano and recovered over $3,000 in hundred and twenty dollar bills.
Deputies subsequently searched Solano’s hotel room and discovered ammunition,
prescription pills, a digital scale, and several men’s watches. None of the pills was
packaged in prescription bottles.1
       The People charged Solano in an information with possession for sale of
methamphetamine (Health & Safe. Code, § 11378) with an allegation that he was
personally armed with a firearm (Pen. Code, § 12022, subd. (c)), possession for sale of
dihydrocodeinone (Health & Safe. Code, § 11351), possession for sale of oxycodone
(ibid.), possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)), and
unlawful possession of ammunition (id., § 30305, subd. (a)(1)). The information
specially alleged Solano had been convicted of one serious or violent felony within the
meaning of the three strikes law (id., §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and
of two drug-related convictions within the meaning of Health and Safety Code section
11370.2, subdivisions (a) and (c).2 Represented by counsel, Solano entered a plea of not
guilty and denied the special allegations.
       Prior to trial, the trial court heard and denied Solano’s two separate motions
pursuant to People v. Marsden (1970) 2 Cal. 3d 118 to replace his appointed counsel. On
the morning trial was to begin, Solano entered a negotiated plea of no contest to
possession for sale of dihydrocodeinone and admitted he had suffered one prior strike

1      The facts are taken from the preliminary hearing transcript.
2     The People charged Almanza as a codefendant and she later pleaded guilty. ~(CT
44-50)~


                                              2
conviction. At the time he entered his plea, the court advised Solano of his constitutional
rights and the nature and consequences of the plea, which he stated he understood.
Counsel for Solano joined in the waivers of Solano’s constitutional rights. The trial court
expressly found that Solano’s waivers, plea, and admission were voluntary, knowing, and
intelligent.
       The trial court sentenced Solano in accordance with the plea agreement to an
aggregate state prison term of eight years, which was the upper four-year term doubled
under the three strikes law. The court awarded Solano 308 days of presentence custody
credit and imposed statutory fines, fees, and assessments. The court dismissed the
remaining counts and special allegations pursuant to the negotiated agreement.


                                       DISCUSSION


       Solano filed a timely notice of appeal asserting that his trial counsel provided
ineffective assistance. The trial court granted his request for a certificate of probable
cause without an explanation and, from our perspective, without any basis in the record.
       We appointed counsel to represent Solano on appeal. After examining the record,
counsel filed an opening brief raising no issues. On July 29, 2014 we advised Solano that
he had 30 days to personally submit any contentions or issues he wished us to consider.
We have received no response.
       We have examined the entire record and are satisfied Solano’s attorney on appeal
has fully complied with the responsibilities of counsel and there are no arguable issues.
(See Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d 436,
441.) The record fails to demonstrate that defense counsel provided ineffective
assistance at any time during the proceedings in the trial court. (See Strickland v.
Washington (1984) 466 U.S. 668, 686 [104 S. Ct. 2052, 80 L. Ed. 2d 674.].)




                                              3
                                    DISPOSITION


      The judgment is affirmed.



                                                SEGAL, J.*


We concur:



             PERLUSS, P. J.



             ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            4